DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 17/145,249 filed 1/8/2021 in which claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 3, 4 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart et al (US 2014/0327579 A1).

Regarding claim 1, Hart teaches a method comprising: 
receiving, in a block based modulation environment, one or more packets from a client at one or more switchable antennas of an access point, the access point having a plurality of switchable antennas, each switchable antenna having an antenna state (Hart: Fig. 4A; Fig. 5; [0026]-[0028], [0032], AP having a plurality of switchable antennas, receives packets from client; see also [0044], [0064]); 
switching among the plurality of switchable antennas such that at least five of the antenna states are sampled (Hart: Fig. 5; [0032]; [0050], [0069], AP switched through the antennas; the AP has receives data on at least 5 antennas, [0056]-[0057]); and 
calculating angle of arrival of the client based on the at least five of the antenna states (Hart: Fig. 4A:56; Fig. 4C:65).  

Regarding claim 16, Hart teaches an access point (Hart: Fig. 5) comprising: 
a plurality of switchable antennas, each switchable antenna having an antenna state; an antenna switch configured to switch among the plurality of switchable antennas; a memory; and a processing unit coupled to the memory, wherein the processing unit is operative to perform a method comprising: 
receive, by one or more of the switchable antennas, one or more packets from a client in a block based modulation environment (Hart: Fig. 4A; Fig. 5; [0026]-[0028], [0032], AP having a plurality of switchable antennas, receives packets from client; see also [0044], [0064]); 
switch, by the antenna switch, among the switchable antennas such that at least five of the antenna states are sampled (Hart: Fig. 5; [0032]; [0050], [0069], AP switched through the antennas; the AP has receives data on at least 5 antennas, [0056]-[0057]); and 
calculating angle of arrival of the client based on the at least five of the antenna states (Hart: Fig. 4A:56; Fig. 4C:65).  

Regarding claim 19, Hart teaches a non-transitory computer readable medium that stores a set of instructions which when executed perform a method executed by the set of instructions comprising: 
receiving, in a block based modulation environment, one or more packets from a client at one or more switchable antennas of an access point, the access point having a plurality of switchable antennas, each switchable antenna having an antenna state (Hart: Fig. 4A; Fig. 5; [0026]-[0028], [0032], AP having a plurality of switchable antennas, receives packets from client; see also [0044], [0064]); 
switching among the plurality of switchable antennas such that at least five of the antenna states are sampled (Hart: Fig. 5; [0032]; [0050], [0069], AP switched through the antennas; the AP has receives data on at least 5 antennas, [0056]-[0057]); and 
calculating angle of arrival of the client based on the at least five of the antenna states (Hart: Fig. 4A:56; Fig. 4C:65).  


Regarding claim 2, Hart teaches wherein switching among the plurality of switchable antennas such that the at least five of the antenna states are sampled comprises: randomizing a starting antenna state of an antenna switching cycle such that the at least five of the antenna states are sampled (Hart: [0069], pseudo-randomly switching).  

Regarding claims 13, 17 and 20, Hart teaches wherein the block based modulation environment comprises a Wi-Fi network (Hart: Fig. 1; [0023]-[0024], [0028], [0050]).  

Regarding claims 14 and 18, Hart teaches wherein the each of the one or more packets comprises a Physical Layer Convergence Protocol (PLCP) Protocol Data Unit (PPDU) (Hart: [0044]-[0045]).  

Regarding claim 12, Hart teaches identifying a location of the client based on the angle of arrival (Hart: Fig. 4A:56).  

Regarding claim 15, Hart teaches wherein a first antenna state is sampled when a block acknowledgement (BA) is sent on a first switchable antenna corresponding to the first antenna state (Hart: Fig. 5, [0064]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al (US 2014/0327579 A1) in view of Yeh et al (US 2021/0281364 A1).

Regarding Claim 5, Hart teaches switching to sample one or more antenna states that have not been sampled (Hart: Figs. 4A and 5; [0044], [0064], [0069]).
Hart does not explicitly disclose wherein switching among the plurality of switchable antennas such that the at least five of the antenna states are sampled comprises: determining that a second packet received from the client follows a first packet sent by the access point by a predetermined period; and. 
	Yeh teaches determining that a second packet received from the client follows a first packet sent by the access point by a predetermined period (Yeh: Fig. 4A, [0077]-[0078] BlockAck following BAR). 
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Hart by determining that a second packet received from the client follows a first packet sent by the access point by a predetermined period as disclosed buy eh to provide a system for jo8int upload and download (Yeh: Abstract).
 
Regarding claim 6, Hart in view of Yeh teaches wherein the predetermined period is sixteen microseconds (Yeh: Fig. 4A, [0109]).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478